DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020021997, filed on 02/13/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0011]: As written it reads “[…] and thus at no intended as a definition of the limits of the present invention […] FIG. 8 is a diagram showing a thirdimage display screen”, however to correct the typos “no” should be “not” and “thirdimage” should be “third image”. 
[0015]: As written it reads “The ultrasonic probe receives the reflected ultrasonic waves from the inside of the subject and, in reponse to the reflected ultrasonic waves, generates a reception signal that is an electrical signal”, however to correct the typo “reponse” should be “response”.  
[0028]: As written it reads “The stoage 19 […]”, however to correct the typo, “stoage” should be “storage”.
[0032]: As written it reads “The camera 23 can change the frame rage (the number of frames generated per unit time, fps (flames per second)) in taking a moving image”, however to correct the typo “flames” should be “frames”. 
[0078]: As written it reads “Furthermore, the apparatus controller 11 matches the first frame rate for generatiog/playing the ultrasonic image data and the second frame rate for generatiog/playing the camera image data”, however to correct the typo “generatiog” should be “generating”.
[0084]: As written it reads “Then the apparatus controller 11 genarates the ultrasonic image data and the camera image data […]”, however to correct the typo “generates” should be “generates”.
Appropriate correction is required.
Claim Objections
Claims 4, 9 and 14 are objected to because of the following informalities:  
	Regarding claim 4, the claim reads “wherein, in the processing related to the ultrasonic image data the hardware processor performs playing of the generated ultrasonic image on a display or starts and finishes playing of generated the ultrasonic image data on the display”, however, to correct the typo “generated the” should be “the generated”.
	Regarding claim 9, the claim reads “wherein among the ultrasonic image data and the camera image data, the hardware processor interporates a frame of image data that is generated or played at a smaller frame rate of the first frame rate and the second frame rate, thereby making the smaller frame rate correspond to or have a small difference from a larger frame rate of the first frame rate and the second frame rate”, however to correct the typo the examiner believes “interporates” should be “interpolates”.
	Regarding claim 14, the claim reads “wherein the hardware processor combines the the ultrasonic image data and the camera image data, thereby generating combined image data”, however to correct the typo, “the the” should be changed to “the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding claim 8, the claim recites “the first frame rate and the second frame rate correspond to or have a small difference between each other”. However, the term “small difference” is a relative term which renders the claim indefinite. The term is not defined by the claim and the specification does not provide a standard for ascertaining whether the difference between the first frame rate and the second frame rate is “small”. Thus, the extent to which the first and second frame rates differ, for example what differences would be included or excluded by the claim language, is unclear. 
Regarding claims 9, the claim recites “thereby making the smaller frame rate correspond to or have a small difference from a larger frame rate of the first frame rate and the second frame rate”. However, the term “small difference” is a relative term which renders the claim indefinite. The term is not defined by the claim and the specification does not provide a standard for ascertaining whether the difference between the first frame rate and the second frame rate is “small”. Thus, the extent to which the first and second frame rates differ, for example what differences would be included or excluded by the claim language, is unclear. Furthermore, it is unclear whether the dependent claims refer to the same “small difference” introduced by the parent claim 8 or if they present a new “small difference”.
Regarding claim 10, the claim recites “thereby making the larger frame rate correspond to or have a small difference from a smaller frame rate of the first frame rate and the second frame rate”. However, the term “small difference” is a relative term which renders the claim indefinite. The term is not defined by the claim and the specification does not provide a standard for ascertaining whether the difference between the first frame rate and the second frame rate is “small”. Thus, the extent to which the first and second frame rates differ, for example what differences would be included or excluded by the claim language, is unclear. ,. Furthermore, it is unclear whether the dependent claims refer to the same “small difference” introduced by the parent claim 8 or if they present a new “small difference”.
Regarding claim 11, the claim recites “the hardware processor presents a setting value of a parameter that is used in generation of the ultrasonic image data and that makes the first frame rate and the second frame rate correspond to or have a small difference between each other”. However, the term “small difference” is a relative term which renders the claim indefinite. The term is not defined by the claim and the specification does not provide a standard for ascertaining whether the difference between the first frame rate and the second frame rate is “small”. Thus, the extent to which the first and second frame rates differ, for example what differences would be included or excluded by the claim language, is unclear. Furthermore, it is unclear whether the dependent claims refer to the same “small difference” introduced by the parent claim 8 or if they present a new “small difference”.
Regarding claim 12, due to its dependence on claim 11 and consequently claim 8, this claim inherits the rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oura et al. US 20210315542 A1 “Oura”.
Regarding claims 1, 15 and 16, Oura teaches “An ultrasonic diagnostic apparatus comprising: an ultrasound image generator that generates ultrasonic image data of a moving image based on a reception signal received from an ultrasonic probe that transmits and receives an ultrasonic wave to and from a subject” (Claim 1); “An operating method of an ultrasonic diagnostic apparatus that comprises an ultrasonic image generator that generates ultrasonic image data of a moving image based on a reception signal received from an ultrasonic probe that transmits and receives an ultrasonic wave to and from a subject” (Claim 15) and “A non-transitory computer-readable storage medium storing a program causing a computer to function as: an ultrasonic image generator that generates ultrasonic image data of a moving image based on a reception signal received from an ultrasonic probe that transmits and receives an ultrasonic wave to and from a subject” (Claim 16) (“FIG. 11 is an external diagram illustrating the configuration of a physiological information system 1 according to the third embodiment. The physiological information system 1 may include the physiological information measurement apparatus 10, the ultrasonic probe 20, and the camera 40. The physiological information measurement apparatus 10 of the third embodiment is connected to two imaging devices (the ultrasonic probe 20 and the camera 40), and the captured image may include both the ultrasonic image and the peripheral image” [0110]. In this case, the “ultrasonic image (or the signal of the reflected wave)” is “acquired by the ultrasonic probe 20” [0112] and “the ultrasonic probe 20 may include a button (operation unit) 24 on a case. The button 24 is an example of an interface which is configured to be operated in order to record and ultrasonic image at capturing as a still image (or a moving image)” [0034]. Therefore, the ultrasonic probe 20 is configured to acquire a moving image by transmitting and receiving an ultrasonic wave to and from a subject. 
Additionally, Oura discloses “The control unit 22 performs various settings of the probe 21, and reading and imaging of the received signal acquired by the probe. Specifically, the control unit 22 performs […] various signal processings (mode signal processing, CF signal processing, Doppler signal processing, and the like) on the ultrasonic reception beam” [0052]. Therefore, since the physiological information system 1 includes the measurement apparatus 10 and the ultrasonic probe 20, the physiological information system 1 constitutes an ultrasonic diagnostic apparatus. Furthermore, since the control unit 22 performs various signal processings on the ultrasonic reception beam, the ultrasonic diagnostic apparatus includes an ultrasound image generator (i.e. control unit 22) that generates ultrasonic image data of a moving image based on a reception signal received from an ultrasonic probe that transmits and receives an ultrasonic wave to and from a subject.
Furthermore, regarding an operating method of an ultrasonic diagnostic apparatus, Oura discloses “The method of generating a screen captured image (an image which is identical with a displayed image) may be realized by the function same as or similar to the method that is performed in a usual computer apparatus” [0061] and “When the image recording instruction is provided, the control unit 14 stores the information of the vital signs, the ultrasonic image and the peripheral image in the storage unit 17 in an image format by one of the above-described <1> and <2> modes” [0115]. Therefore, in order for the control unit 14 to carry out the step of storing the vital signs, the ultrasonic image and the peripheral image in the storage unit 17, the physiological information system 1 must access an operating method.
Furthermore, regarding a non-transitory computer-readable storage medium storing a program causing a computer to function, Oura discloses “Although not illustrated, the physiological information measurement apparatus 10 may appropriately include a Read Only Memory (ROM), a Random Access Memory (RAM), an internal power supply and the like” [0035] and “The storage unit 43 stores various programs and data which are necessary in the operation of the control unit 42, and various data are written into the storage into by the control unit 42” [0100]. Therefore, the physiological information measurement apparatus 10 (i.e. of the physiological information system 1 includes a non-transitory computer-readable storage medium (i.e. Read Only Memory, ROM/storage unit 43) storing a program causing a computer to function.);
“a camera image generator that takes an image of an imaging target and generates camera image data of a moving image” (Claims 1 and 16) and “and a camera image generator that takes an image of an imaging target and generates camera image data of a moving image, the operating method comprising:” (Claim 15) ( “According to a third embodiment, the physiological information measurement apparatus 10 is connected to an imaging device in which the ultrasonic probe 20 and the camera 40 are integrated with each other” [0109] and “FIG. 11 is an external diagram illustrating the configuration of a physiological system 1 according to the third embodiment […] The physiological information measurement apparatus 10 of the third embodiment is connected to two imaging devices (the ultrasonic probe 20 and the camera 40) and the captured image may include both the ultrasonic image and the peripheral image” [0110]. In this case, the peripheral image, (i.e. c1) shown in FIG. 11 is generated from the imaging data obtained by the camera. Therefore, in order to generate the peripheral image, the apparatus must include a camera image generator that takes an image of an imaging target and generates camera image data of a moving image.); and
“a hardware processor that performs, in response to operation input related to ultrasonic diagnosis, processing related to the camera image data” (Claims 1 and 16) and “in response to operation input related to ultrasonic diagnosis, controlling in which processing related to the camera image data is performed” (Claim 15) (The examiner respectfully asserts that the third embodiment (i.e. FIG. 11) of Oura is being relied upon and notes that the features of the camera 40 (i.e. referred to in other embodiments) would be present in the third embodiment. Therefore, Oura discloses “The camera 40 may include a lens 41, a control unit 42, a storage unit 43 and an operation unit 44. It is assumed that, although not illustrated, the camera 40 may include processing units which are provided in a usual digital still camera, for example, various peripheral circuits, a diaphragm, and a photometric system such as a CMOS” [0098] and “The control unit 42 performs various digital processes (the contrast adjustment and the like) on the digital signal to generate a peripheral image” [0100] and “When the image recording instruction is provided, the control unit 14 stores the information of the vital signs, the ultrasonic image and the peripheral image in the storage unit 17 in an image format [0115]. Although paragraphs [0100] and [0115] are different embodiments, the examiner respectfully notes that the features cited from the alternate embodiment are necessarily common to the third embodiment (i.e. the anticipatory embodiment). Therefore, since the image recording instruction is input as a result of the operation of the button 24 of the ultrasonic probe 20, the control unit 14 stores the peripheral image (i.e. from the camera 40), ultrasonic image and vital sign in response to the image recording instruction and the camera 40 includes processing units such as the control unit 42 which performs various digital processes to generate the peripheral image, the peripheral information system 1 (i.e.  including the ultrasonic probe 20 and the camera 40 (see [0110] and FIG. 11)) includes a hardware processor (i.e. control unit 42/control unit 14) that performs, in response to operation input related to ultrasonic diagnosis, processing related to the camera image data.).
Regarding claim 2, Oura teaches “wherein the hardware processor performs, in response to the operation input related to the ultrasonic diagnosis, processing related to the ultrasonic image data, and the hardware processor performs the processing related to the camera image data in synchronization  with the processing related to the ultrasonic image data” (“The control unit 14 displays both the ultrasonic image and the peripheral image on the display unit 16 in real time. In FIG. 11, a screen in which the ultrasonic image u1 and a peripheral image c1 are superimposed on the information (measurement values and measurement waveforms) of the vital signs is displayed on the display unit 16” [0113]. In order for the ultrasonic image and the peripheral image to be displayed together in real time, the  hardware processor must be configured to (1) perform, in response to the operation input related to the ultrasonic diagnosis, processing related to the ultrasonic image data, and (2) perform the processing related to the camera image data in synchronization with the processing related to the ultrasonic image data.).
Regarding claim 3, Oura teaches “wherein, the processing related to the ultrasonic image data, the hardware processor causes the ultrasonic image generator to start and finish generation of the ultrasonic image data, and in the processing related to the camera image data, the hardware processor causes the camera image generator to start and finish generation of the camera image data” (“The control unit 22 performs various settings of the probe 21, and reading and imaging of the received signal acquired by the probe. Specifically, the control unit 22 performs […] various signal processings (mode signal processing, CF signal processing, Doppler signal processing, and the like) on the ultrasonic reception beam” [0052]; “The control unit 42 performs various digital processes (the contrast adjustment and the like) on the digital signal to generate a peripheral image” [0100]; “The control unit 14 displays both the ultrasonic image and the peripheral image on the display unit 16 in real time” [0113]. In order for the control unit 14 to display both the ultrasonic image and the peripheral image on the display unit 16, the hardware processor must have caused the ultrasonic image generator (i.e. the control unit 22) to start and finish generation of the ultrasonic image data during the processing related to the ultrasonic image data and the hardware processor must have caused the camera image generator (i.e. the control unit 42) to start and finish generation of the camera image data during the processing related to the camera image data.).
Regarding claim 4, Oura teaches “wherein, in the processing related to the ultrasonic image data, the hardware processor performs playing of the generated ultrasonic image data on a display or starts and finishes playing of the generated ultrasonic image data on the display, and, in the processing related to the camera image data, the hardware processor performs playing of the generated camera image data on the display or starts and finishes playing of the generated camera image data on the display” (“The control unit 14 display both the ultrasonic image and the peripheral image on the display unit 16 in real time” [0113]; “The button 24 is an example of an interface which is configured to be operated in order to record an ultrasonic image at capturing as a still image (or a moving image) and may be configured in another form (for example, a knob or a trackwheel)” [0034]; “In the above description, although the first image file is assumed to be a still image file, the first image file may be a moving image file. In this case, the control unit 14 may store a moving image as a file containing information of vital signs […] for a predetermined period of time (for example, 10 seconds) after the image recording timing” [0066]. Thus, since the control unit 14 may display and store a moving image and the ultrasonic image and the peripheral image are displayed in real time, in the processing related to the ultrasonic image data, the hardware processor performs playing of the generated ultrasonic image data on a display or starts and finishes playing of the generated ultrasonic image data on the display and in the processing related to the camera image data, the hardware processor performs playing of the generated camera image data on the display or starts and finishes playing of the generated camera image data on the display.).
Regarding claim 5, Oura teaches “wherein in the processing related to the ultrasonic image data, the hardware processor stores the generated ultrasonic image data in a storage, and in the processing related to the camera image data, the hardware processor stores the generated camera image data in the storage” (“The control unit 14 may store a screen in which the ultrasonic image and the peripheral image are combined with each other, in the storage unit 17 as the second image file (FIG. 13(C))” [0120] and “That is, the control unit 14 stores a combined image file which contains information of vital signs, a peripheral image, and an ultrasonic image, in the storage unit 17” [0122]. Therefore, in the processing related to the ultrasonic image data, the hardware processor (i.e. control unit 14) stores the generated ultrasonic image data in a storage and in the processing related to the camera image data, the hardware processor stores the generated camera image data in the storage.).
Regarding claim 6, Oura teaches “wherein, in the processing related to the ultrasonic image data, the hardware processor transfers the generated ultrasonic image data to a transfer destination, and in the processing related to the camera image data, the hardware processor transfers the generated camera image data to the transfer destination” (“The physiological information measurement apparatus 10 may include an input interface 11, a communication unit 12, an operation unit 13, a control unit 14, a speaker 15, the display unit 16, and a storage unit 17” [0035] and “The communication unit 12 communicates data with other apparatuses (for example, a central monitor in the same hospital). For example, the communication unit 12 may be any form as long as the communication unit complies with the communication standard for a wireless Local Area Network (LAN) or the like. The communication unit 12 may perform a communication process through a wired cable” [0037]. Therefore, since the physiological information measurement apparatus 10 (i.e. of the physiological information system 1) includes a communication unit 12 and the communication 12 communicates data (i.e. obtained by the ultrasonic probe 20 and the camera 40) with other apparatuses (i.e. such as a central monitor in a hospital), in the processing related to the ultrasonic image data, the hardware processor transfers the generated ultrasonic image data to a transfer destination (i.e. central monitor) and in the processing related to the camera image data, the hardware processor transfers the generated camera image data to the transfer destination (i.e. central monitor).).
Regarding claim 7, Oura teaches “wherein the hardware processor makes each frame of the generated ultrasonic image data correspond to time information on generation time of the generated ultrasonic image data, and the hardware processor makes each frame of the camera image data correspond to time information on generation time of the camera image data” (“The control unit 14 may store a screen in which a part of the screen capture screen is replaced with other information (for example, a screen in which time information is replaced with detailed data and time information), in the storage unit 17 as the first image file (FIG. 12(B))” [0116]; “Although not illustrated, the information (measurement values) of the vital signs and various information (the patient information and the date and time information may be superimposed on each of the screens” [0120]. As shown in FIG. 13, 13A corresponds to a screen (i.e. frame) of an ultrasonic image, 13B corresponds to a screen (i.e. frame) of a camera (i.e. peripheral image) and 13C corresponds to a screen where the ultrasonic image and the peripheral image are combined. Thus, since the control unit 14 may store a screen capture with detailed data and time information and the various information may be superimposed on each of the screens in FIG. 13, the hardware processor makes each frame of the generated ultrasonic image data correspond to time information on generation time of the generated ultrasonic image data and the hardware processor makes each frame of the camera image data correspond to time information on generation time of the camera image data.).
Regarding claim 13, Oura teaches “wherein the hardware processor adds additional information to at least one of the ultrasonic image data and the camera image data” (“Although not illustrated, the information (measurement values) of the vital signs and various information (the patient information and the date and time information may be superimposed on each of the screens” [0120]. As shown in FIG. 13, 13A corresponds to a screen (i.e. frame) of an ultrasonic image, 13B corresponds to a screen (i.e. frame) of a camera (i.e. peripheral image) and 13C corresponds to a screen where the ultrasonic image and the peripheral image are combined. Therefore, since the measurement values of the vital signs and various information (i.e. patient information and the date and time information) may be superimposed on each of the screens, the hardware processor (i.e. control unit 14) adds additional information to at least one of the ultrasonic image data and the camera image data.).
Regarding claim 14, Oura teaches “wherein the hardware processor combines the ultrasonic image data and the camera image data, thereby generating combined image data” (“The control unit 14 may store a screen in which the ultrasonic image and the peripheral image are combined with each other, in the storage unit 17 as the second image file (FIG. 13(C))” [0120] and “That is, the control unit 14 store a combined image file which contains information of vital signs, a peripheral image, and an ultrasonic image, in the storage unit 17” [0122]. Thus, since the control unit 14 stores the ultrasonic image and the peripheral image as a combined image file, the hardware processor combined the ultrasonic image data and the camera image data, thereby generating combined image data.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oura et al. US 20210315542 A1 “Oura” as applied to claims 1-7 and 13-16 above, and further in view of Pelissier et al. US 20120179039 A1 “Pelissier”.
Regarding claim 8, Oura discloses all features of the invention as discussed with respect to claim 1, but does not teach “wherein the hardware processor performs at least one of generation or playing of the ultrasonic image data at a first frame rate, the hardware processor performs at least one of generation or playing of the camera image data at a second frame rate, and the hardware processor sets at least one of the first frame rate and the second frame rate, thereby making the first frame rate and the second frame rate correspond to or have a small difference between each other”.
Pelissier is within the same field of endeavor as the claimed invention because it discloses methods and an apparatus for producing a video record of a use of a medical ultrasound system (see Abstract). 
Pelissier teaches “wherein the hardware processor performs at least one of generation or playing of the ultrasonic image data at a first frame rate, the hardware processor performs at least one of generation or playing of the camera image data at a second frame rate, and the hardware processor sets at least one of the first frame rate and the second frame rate, thereby making the first frame rate and the second frame rate correspond to or have a small difference between each other” (“Apparatus 400 comprise a first signal combiner 410. Ultrasound image processor 404 may be configured to provide an ultrasound image video signal to signal combiner 410. Camera image processor 406 may be configured to provide a subject image video signal to signal combiner 410” [0103] and “Signal combiner 410 may be configured to downsample, reduce the color depth and/or decrease the frame rate of received signals and/or images derived from received signals” [0104]. In this case the subject image video signal represents the camera image data and the ultrasound image video signal represents the ultrasonic image data. Ultrasonic image data and camera image data, are inherently obtained at a specific frame rates which correspond to the acquisition by its respective device (i.e. US probe or camera). Thus, the hardware processor performs at least one of generating or playing of the ultrasonic image data at a first frame rate and at least one of generating or playing of the camera image data at a second frame rate. 
Furthermore, in order for the ultrasound and subject image signals to be properly combined by the signal combiner 410 such that the images are stored and subsequently played (see [0074]) back synchronously, the frame rates at which the ultrasonic image data and the camera image data were acquired must correspond (i.e. be the same) or have a small difference between each other. Additionally, since the signal combiner 410 may decrease the frame rate of the received signals (i.e. the ultrasonic image video signal and the subject image video signal) the signal combiner sets at least one of the first frame first frame rate and the second frame rate, thereby making the first frame rate and the second frame rate correspond to or have a small difference between each other.).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic diagnostic apparatus of Oura so as to the first and second frame rates and setting at least one frame rate such that the two correspond as disclosed in Pelissier in order to allow the ultrasound image video signal (i.e. ultrasound image data) and the subject image video signal (i.e. the camera image data) to be synchronously displayed. In order to produce an accurate video record of the use of the ultrasound system and to combine the images at the signal combiner (see [0074] and [0104]) the frame rates at which these video signals are acquired must correspond to each other. Combining the prior art elements according to known techniques would yield the predictable result of obtaining an accurate video record corresponding to the use of the ultrasound system.

Regarding claims 9 and 10, Oura does not teach “wherein among the ultrasonic image data and the camera image data, the hardware processor interpolates a frame of image data that is generated or played at a smaller frame rate of the first frame rate and the second frame rate, thereby making the smaller frame rate correspond to or have a small difference from a larger frame rate of the first frame rate and the second frame rate” (Claim 9) or “wherein, among the ultrasonic image data and the camera image data, the hardware processor thins out a frame of image data that is generated or played at a larger frame rate of the first frame rate and the second frame rate, thereby making the larger frame rate correspond to or have a small difference from a smaller frame rate of the first frame rate and the second frame rate” (Claim 10).
Pelissier teaches “wherein among the ultrasonic image data and the camera image data, the hardware processor interpolates a frame of image data that is generated or played at a smaller frame rate of the first frame rate and the second frame rate, thereby making the smaller frame rate correspond to or have a small difference from a larger frame rate of the first frame rate and the second frame rate” (“For example, ultrasound processing apparatus may be configured to generate a video signal comprising video frames that include ultrasound images” [0028] and “camera 24 is operable to provide a subject image video signal  to processing apparatus 22, which signal comprises video frames that include images of field of view 26” [0070]. Therefore, the ultrasonic image data and the camera image data (i.e. the respective video signals) reach contain frames of image data.
Additionally, in order for the signal combiner 410 to decrease the frame rate of one or more of the received signals (i.e. ultrasound image video signal and camera image video signal) (see [0104]), the signal combiner 410 (i.e. the hardware processor) must interpolate a frame of image data that is generated or played at a smaller frame rate of the first frame rate and the second frame rate, thereby making the smaller frame rate correspond to or have a small difference from a larger frame rate of the first and second frame rates or thin out a frame of image data that is generated or played at a larger frame rate of the first and second frame rates, thereby making the larger frame rate correspond to or have a small difference from a smaller frame rate of the first and second frame rates.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic diagnostic apparatus of Oura so as to the first and second frame rates and setting at least one frame rate such that the two correspond as disclosed in Pelissier in order to allow the ultrasound image video signal (i.e. ultrasound image data) and the subject image video signal (i.e. the camera image data) to be synchronously displayed. In order to produce an accurate video record of the use of the ultrasound system and to combine the images at the signal combiner (see [0074] and [0104]) the frame rates at which these video signals are acquired must correspond to each other. Combining the prior art elements according to known techniques would yield the predictable result of obtaining an accurate video record corresponding to the use of the ultrasound system.
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oura et al. US 20210315542 A1 “Oura” and Pelissier et al. US 20120179039 A1 “Pelissier” as applied to claims 8-10 above, and further in view of Sakai US 20190033435 A1 “Sakai”.
Regarding claims 11 and 12, the modified apparatus of Oura includes all features of the invention as claimed, as detailed above with respect to claim 8, but Oura does not teach “wherein the hardware processor presents a setting value of a parameter that is used in generation of the ultrasonic image data and that makes the first frame rate and the second frame rate correspond to or have a small difference between each other” (Claim 11) or “wherein the parameter includes at least one of a sound ray density, a spatial compound, and a time average” (Claim 12).
Pelissier teaches “makes the first frame rate and the second frame rate correspond to or have a small difference between each other” (Since the signal combiner 410 may decrease the frame rate of the received signals (i.e. ultrasound image video signal and camera image video signal) (see [0104]) such that the images are combined and displayed in a synchronous manner (see [0074]), the signal combiner makes the first frame rate and the second frame rate correspond to or have a small different between each other.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic diagnostic apparatus of Oura so as to the first and second frame rates and setting at least one frame rate such that the two correspond as disclosed in Pelissier in order to allow the ultrasound image video signal (i.e. ultrasound image data) and the subject image video signal (i.e. the camera image data) to be synchronously displayed. In order to produce an accurate video record of the use of the ultrasound system and to combine the images at the signal combiner (see [0074] and [0104]) the frame rates at which these video signals are acquired must correspond to each other. Combining the prior art elements according to known techniques would yield the predictable result of obtaining an accurate video record corresponding to the use of the ultrasound system.
The combination of Oura and Pelissier do not teach “wherein the hardware processor presents a setting value of a parameter that is used in generation of the ultrasonic image data” (Claim 11) or “wherein the parameter includes at least one of a sound ray density, a spatial compound, and a time average” (Claim 12).
Sakai is within the same field of endeavor as the claimed invention because it relates to an ultrasonic diagnostic device which the sound wave density can be adjusted (see [Abstract] and [0111]).
Sakai teaches “wherein the hardware processor presents a setting value of a parameter that is used in generation of the ultrasonic image data” (Claim 11) and “wherein the parameter includes at least one of a sound ray density, a spatial compound, and a time average” (Claim 12) (“According to the setting values of a plurality of image parameters of the input depth, the controller 108 controls the transmitter 102, the receiver 103 and the image generator 104 and the image processor 105” [0109]; “One of the plurality of image parameters is a sound ray density, and the setting value is set to the image parameter set so that the sound ray density is high when the depth is shallow and the sound ray density is low when the depth is deep. When the sound ray density becomes higher, the frame rate is lowered through the image quality is high. When the sound ray density becomes lower, the frame rate is improved though the image quality is lowered” [0111]. Therefore, when the controller 108 detects the plurality of setting values of the image parameters, (i.e. the sound ray density, for example), it controls the ultrasonic probe to perform transmit and receive, thereby generating the ultrasonic image data. Furthermore, an increase in sound ray density is associated with a lower frame rate (i.e. to produce a high quality image) and a decrease in sound ray density is associated with a higher frame rate (i.e. resulting in lower image quality) and the image parameters are changed (see [0067]). Therefore, incorporating Sakai’s teachings of adjusting frame rate through sound ray density would have the effect of altering the US frame rate, and other teaching relied upon suggest that the frame rates are relatively equivalent (e.g. Pelissier’s synchronization or concurrent real time display (Oura: 0113))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Oura and Pelissier so as to include setting the sound ray density used in generation of the ultrasound image data as disclosed in Sakai in order to allow the user to control the quality of the obtained ultrasound image [Sakai: 0111]. The sound ray density is inversely proportional to the frame rate. As the sound ray density increases the frame rate decreases leading to higher image quality. Conversely, as the sound ray density decreases the frame rate increases leading to lower image quality. By providing the setting value of the sound ray density used to generate the ultrasonic image, the user can adjust the sound ray density setting value to influence the quality of the ultrasonic image. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to control the ultrasonic device to obtain the images with a desired level of quality while ensuring that the first and second frame rates correspond to one another (see Pelissier: 0104]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793